 

Exhibit 10.1

 

DATED 13 NOVEMBER 2015

 

(1)Teligent, Inc.

 

(2)Teligent Luxembourg S.à r.l.

 

        CONTRIBUTION AGREEMENT        

 

MNKS

Société à responsabilité limitée

Inscrité au Barreau de Luxembourg

Vertigo Polaris Building

2-4, rue Eugène Ruppert

L-2453 Luxembourg

Tel: +352 26 48 42 1

Fax: +352 26 48 42 35 00

 

 

 

 

CONTRIBUTION AGREEMENT DATED 13 NOVEMBER 2015

 

BETWEEN:

 

(1)Teligent, Inc., a corporation incorporated under the laws of Delaware, having
its registered office at 105, Lincoln Ave. Buena, NJ 08310, United States of
America, register with company number 842746, (the “Transferor ”);

 

AND:

 

(2)Teligent Luxembourg S.à r.l., a "société à responsabilité limitée"
incorporated and existing under the laws of the Grand Duchy of Luxembourg,
having its registered office at 9A Boulevard Prince Henri, L-1724 Luxembourg,
Grand Duchy of Luxembourg, registered with the Luxembourg Trade and Companies
Register under number B.201307 (the “Transferee”);

 

Parties hereinafter referred to as the “Parties”, or separately the “Party”.

 

PRELIMINARY:

 

A.The Transferor is the holder of all the 20,000 (twenty thousand) shares in the
Transferee, representing 100 % of its issued share capital.

 

B.The Transferor currently holds a receivable in the amount of USD 3,374,549
(three million three hundred seventy-four thousand five hundred forty-nine
United States Dollars), against the Transferee stemming from a certain cash
advance made by the Transferor to the Transferee and resulting in an
inter-company balance in favor of the Transferee (the “Receivable”), such
Receivable being evidenced in the accounting books of the Transferor and in
particular in the interim balance sheet of the Transferor dated 13 November
2015, which shall remain appended to this agreement as annex A (the “Annex A”).

 

C.The Transferor agrees to subscribe to an increase of the share capital of the
Transferee of an amount of USD 1 (one United States Dollar), subject to the
payment of a global share premium amounting to USD 3,374,548 (three million
three hundred seventy-four thousand five hundred forty-eight United States
Dollars), by contribution the Receivable according to the terms and conditions
set forth in this contribution agreement (the “Contribution Agreement”) and with
effect as of the Effective Date (as this term is defined below).

 

 

 

 

IT IS AGREED as follows:

 

1CONTRIBUTION

 

The Transferor hereby agrees to contribute the Receivable with full title
guarantee to the Transferee (the “Contribution”).

 

2TRANSFER OF THE RECEIVABLE – EFFECTIVE DATE

 

2.1The Contribution is subject to and shall take place on the execution of the
share capital increase deed of the Transferee (the “Capital Increase”) on 13
November 2015 or as soon as practicable thereafter (the “Effective Date”). Any
rights attached to the Receivable shall accrue to the Transferee as of the
Effective Date.

 

2.2On the Effective Date, the Transferor and, if appropriate the Transferee,
shall execute and/or deliver all necessary documents and/or instruments of
transfer, and take all necessary steps and actions in order to make the
Contribution to the Transferee.

 

3CONSIDERATION

 

3.1The Parties agree that the value of the Receivable is set at USD 3,374,549
(three million three hundred seventy-four thousand five hundred forty-nine
United States Dollars). The consideration for the Contribution by the Transferor
will be constituted by (i) 1 (one) new share with a nominal value of USD 1 (one
United States Dollar) to be issued by the Transferee (the “New Share”) and (ii)
a global share premium amounting to USD 3,374,548 (three million three hundred
seventy-four thousand five hundred forty-eight United States Dollars). Any
rights attached to the New Share shall accrue to the Transferee as of the
Effective Date.

 

3.2The Parties note that subsequent to the Contribution, the Transferee will
become the creditor of the Receivable.

 

3.3The Parties note that as a result of the Contribution, the Receivable and all
rights and obligations attached thereto will be extinguished by operation of law
(“confusion”) in accordance with article 1300 of the Civil Code and as the
Transferee will become both debtor and creditor of the Receivable at the same
time.

 

4WARRANTIES

 

4.1Each of the Parties hereby warrants, represents and undertakes to the other
that:

 

(i)it has the legal right and full power and authority to execute and deliver,
and to exercise its rights, and perform its obligations under this Contribution
Agreement;

 

 

 

 

(ii)all corporate action required by it to validly and duly authorise the
execution and delivery of, and the exercise of, its rights and performance of
its obligations under this Contribution Agreement, has been duly taken;

 

(iii)the execution and performance of this Contribution Agreement do not and
will not breach its articles of association or other constitutional documents or
any agreement or obligation by which it is bound or violate any applicable law;
and

 

(iv)this Contribution Agreement (when executed) will constitute valid and
binding obligations of it enforceable in accordance with their respective terms.

 

4.2The Transferor represents and warrants to the Transferee, subject to the
Capital Increase, that:

 

(i)it is the due and sole owner of the Receivable, which is validly existing;

 

(ii)its rights on the Receivable are unconditional and not subject to any
restriction;

 

(iii)the Receivable is free from any pledge, charge, lien, encumbrance or any
other third party rights and is not the object of a dispute or a claim; and

 

(iv)the Receivable is freely transferable.

 

4.3The Transferee hereby declares and warrants, subject to the Capital Increase,
that:

 

(i)the Receivable is duly booked in its accounts;

 

(ii)it is not prevented from issuing the New Share;

 

(iii)the New Share shall be free from all rights exercisable by, or claims by or
interests of, third parties;

 

(iv)all corporate actions required by it to validly and duly authorise the
execution and delivery of, and the exercise of, its rights and performance of
its obligations under this Contribution Agreement, have been duly taken; and

 

(v)the execution and performance of this Contribution Agreement do not and will
not breach its articles of association or other constitutional documents or any
agreement or obligation by which it is bound or violate any applicable law.

 

5.AMENDMENTS AND MODIFICATIONS

 

Any amendments and modifications to this Contribution Agreement are subject to
the written approval of the Parties.

 

 

 

 

6FURTHER ASSURANCE

 

6.1At any time (whether before or after the date of this Contribution
Agreement), each Party hereto shall do and execute, or procure to be done and
executed, all necessary acts, deeds, documents and things as may be reasonably
requested of it by the other Party to give effect to this Contribution
Agreement.

 

6.2All powers are granted to the holder of an original version of the
Contribution Agreement in order to carry out the required formalities to give
effect to this Contribution Agreement.

 

7BENEFIT OF CONTRIBUTION AGREEMENT AND ASSIGNMENTS

 

7.1This Contribution Agreement shall be binding upon and inure to the benefit of
each Party hereto and its successors and assignees.

 

7.2Neither the Transferor nor the Transferee may assign any of its rights under
the Contribution Agreement without the prior written consent of the other Party.

 

8REMEDIES AND WAIVERS

 

No failure by either Party to exercise, nor any delay by either Party in
exercising, any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise thereof or the exercise of any other right or remedy. The
rights and remedies herein provided are cumulative and not exclusive of any
rights or remedies provided by law.

 

9PARTIAL INVALIDITY, ILLEGALITY OR UNENFORCEABILITY

 

The invalidity, illegality or unenforceability of any provision of this
Contribution Agreement shall not affect the continuation in full force and
effect of the remainder of this Contribution Agreement.

 

10NOTICES

 

10.1Each demand, notice or other communication to be made hereunder shall (save
as otherwise may be agreed by the Transferor and the Transferee) be made in
writing in the English language.

 

10.2Any communication or document to be made or delivered by one Party to
another pursuant to this Contribution Agreement shall (unless that other Party
has by 15 days' notice to the other specified another address for the purposes
of this clause 10.2) be made or delivered to that other Party at its registered
address for the time being (as stated in this Contribution Agreement), and shall
be deemed to have been made or delivered when left at that address or (as the
case may be) 3 days after being deposited in the post postage prepaid in an
envelope addressed to it at that address.

 

 

 

 

11COSTS

 

All costs, duties, or fees whatsoever resulting from the present Contribution
Agreement shall be paid by the Transferee.

 

12GOVERNING LAW AND JURISDICTION

 

12.1This Contribution Agreement is governed by, and shall be construed in
accordance with Luxembourg laws.

 

12.2The Parties hereby agree that the courts of Luxembourg-City shall have
exclusive jurisdiction to settle any dispute, which may arise out of, or in
connection with this Contribution Agreement, and that accordingly any
proceeding, suit or action arising out of or in connection with this
Contribution Agreement may be brought in such courts.

 

13COUNTERPARTS

 

This Contribution Agreement is drawn up in two originals. Each original may be
executed in one or more counterparts and all of which, when taken together,
shall be deemed to be one and the same original.

 

IN WITNESS WHEREOF the Parties hereto or their duly authorised representatives
have executed this Contribution Agreement in two originals the day and year
first above written, each Party acknowledging to have received one copy.

 

 

 

 

THE TRANSFEROR:       Teligent, Inc.       /s/ Jason Grenfell-Gardner   Name:
Jason Grenfell-Gardner   Title: President  

 

THE TRANSFEREE:       Teligent Luxembourg S.à r.l.       /s/ Yves Cheret    
Name: Yves Cheret   Title: Manager  

 

 

